 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5872 
 
AN ACT 
To require the President to provide a report detailing the sequester required by the Budget Control Act of 2011 on January 2, 2013. 
 
 
1.Short titleThis Act may be cited as the Sequestration Transparency Act of 2012.  
2.Sequester preview 
(a)In generalNot later than 30 days after the date of enactment of this Act, the President shall submit to Congress a detailed report on the sequestration required to be ordered by paragraphs (7)(A) and (8) of section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) for fiscal year 2013 on January 2, 2013.  
(b)Contents of reportThe report required by subsection (a) shall include— 
(1)for discretionary appropriations— 
(A)an estimate for each category of the sequestration percentages and amounts necessary to achieve the required reduction; and  
(B) 
(i)for accounts that are funded pursuant to an enacted regular appropriation bill for fiscal year 2013, an identification of each account to be sequestered and estimates of the level of sequestrable budgetary resources and resulting reductions at the program, project, and activity level based upon the enacted level of appropriations; and  
(ii)for accounts that have not been funded pursuant to an enacted regular appropriation bill for fiscal year 2013, an identification of each account to be sequestered and estimates pursuant to a continuing resolution at a rate of operations as provided in the applicable appropriation Act for fiscal year 2012 of the level of sequestrable budgetary resources and resulting reductions at the program, project, and activity level;  
(2)for direct spending— 
(A)an estimate for the defense and nondefense functions based on current law of the sequestration percentages and amount necessary to achieve the required reduction; and  
(B)an identification of the reductions required for each nonexempt direct spending account at the program, project, and activity level;  
(3)an identification of all exempt discretionary accounts and of all exempt direct spending accounts; and  
(4)any other data and explanations that enhance public understanding of the sequester and actions to be taken under it.  
(c)Agency assistance 
(1)Upon the request of the Director of the Office of Management and Budget (in assisting the President in the preparation of the report under subsection (a)), the head of each agency, after consultation with the chairs and ranking members of the Committees on Appropriations of the House of Representatives and the Senate, shall promptly provide to the Director information at the program, project, and activity level necessary for the Director to prepare the report under subsection (a).  
(2)As used in this subsection, the term agency means any executive agency as defined in section 105 of title 5, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
